Exhibit 10.7

POST-CLOSING AGREEMENT

This Post-Closing Agreement (“Agreement”), dated as of April 19, 2010, is
between Green Plains Renewable Energy, Inc., an Iowa corporation (“Parent”),
Green Plains Grain Company LLC, a Delaware limited liability company (“IA
Borrower”), Green Plains Grain Company TN LLC, a Delaware limited liability
company (“TN Borrower,” together with IA Borrower, the “Borrowers”), and First
National Bank of Omaha, a national banking association (“Lender”).

PRELIMINARY STATEMENT

Unless otherwise expressly provided herein, all defined terms used in this
Agreement shall have the meanings set forth in that certain Second Amended and
Restated Credit Agreement dated as of the date of this Agreement among Borrowers
and Lender (the “Credit Agreement”). Concurrent with the execution of this
Agreement, Borrowers and Lender entered into the Credit Agreement pursuant to
which Lender will make Revolving Credit Loans and the Term Loan to Borrowers,
secured by the Collateral.

Lender’s agreement to make Revolving Credit Loans and the Term Loan is subject
to delivery to Lender of the surveys of the Real Property required by
Section 3.1(m) of the Credit Agreement (the “Surveys”) and Lender’s approval of
the Surveys (or any matters affecting the Real Property which the Surveys
reveal) in its reasonable discretion. As of the date of this Agreement, the
Surveys have not been delivered to and approved by Lender. Lender hereby waives
the requirements of Section 3.1(m) of the Credit Agreement as a condition to
Closing. Borrowers shall comply with the requirements of Section 3.1(m) of the
Credit Agreement in accordance with the terms of this Agreement. This Agreement
also addresses Parent’s participation interest in the Term Loan Note.

IA Borrower is a wholly-owned subsidiary of Parent, and TN Borrower is a
wholly-owned subsidiary of IA Borrower. As a result, Parent will receive
substantial benefits if Lender makes Revolving Credit Loans and the Term Loan to
Borrowers. To induce Lender to make Revolving Credit Loans and the Term Loan
prior to the delivery and approval of the Surveys, Parent and Borrowers have
agreed to execute and deliver this Agreement.

AGREEMENT

1. Surveys; Failure to Cure; Event of Default.

(a) In the event that Borrowers do not deliver the Surveys to Lender on or
before May 15, 2010, then Lender shall have the right, but not the obligation,
to immediately accelerate and declare due and payable the principal and accrued
but unpaid interest under the Term Loan Note (the “Failure to Deliver
Obligations”). If Lender accelerates such Failure to Deliver Obligations and
such Failure to Deliver Obligations are not paid in full within thirty (30) days
after Lender’s delivery to Borrowers of a notice of acceleration of such Failure
to Deliver Obligations, an Event of Default shall be deemed to have occurred
under the Credit Agreement and Lender shall be entitled to exercise all of its
rights and remedies under all of the Loan Documents.

(b) In the event that Borrowers deliver the Surveys to Lender on or before
May 15, 2010, but Lender does not approve the Surveys (or any matters affecting
the Real Property which the Surveys reveal) in its reasonable discretion, then
Lender shall have the right to require Borrowers to cure any matters
contributing to such non-approval by delivering to Borrowers a

 

1



--------------------------------------------------------------------------------

notice requesting such cure on or before July 1, 2010. In the event that
Borrowers do not cure such matters to Lender’s reasonable satisfaction within
thirty (30) days after Lender’s delivery to Borrowers of the notice requesting
such cure, then Lender shall have the right, but not the obligation, to
immediately accelerate and declare due and payable a principal amount under the
Term Loan Note that Lender determines in its reasonable discretion represents
the loss in value to the Collateral attributable to such failure to cure (the
“Section 1(b) Failure to Cure Obligations”). If Lender accelerates such
Section 1(b) Failure to Cure Obligations and such Section 1(b) Failure to Cure
Obligations are not paid in full within thirty (30) days after Lender’s delivery
to Borrowers of a notice of acceleration of such Section 1(b) Failure to Cure
Obligations, an Event of Default shall be deemed to have occurred under the
Credit Agreement and Lender shall be entitled to exercise all of its rights and
remedies under all of the Loan Documents.

2. Parent’s Participation Interest; Failure to Transfer; Event of Default. The
parties hereto acknowledge that Parent will have a participation interest in the
Term Loan Note on the Closing Date, which participation interest is expected to
be transferred to a third party after the Closing Date. In the event that Parent
does not transfer such participation interest to a financial institution,
insurance company or similar entity reasonably acceptable to Lender or Borrowers
do not repay the principal amount outstanding under the Term Loan Note via the
proceeds of an unsecured and subordinated loan from Parent, in either case,
within sixty (60) days after the Closing Date, then Lender shall have the right,
but not the obligation, to immediately accelerate and declare due and payable
the principal amount outstanding under the Term Loan Note (the “Section 2
Failure to Transfer Obligations”). If Lender accelerates such Section 2 Failure
to Transfer Obligations and such Section 2 Failure to Transfer Obligations are
not paid in full within five (5) days after Lender’s delivery to Borrowers of a
notice of acceleration of such Section 2 Failure to Transfer Obligations, an
Event of Default shall be deemed to have occurred under the Credit Agreement and
Lender shall be entitled to exercise all of its rights and remedies under all of
the Loan Documents.

3. Indemnification. Borrowers shall indemnify and hold harmless Lender and its
shareholders, directors, officers, employees, affiliates, lenders, trustees,
successors and assigns (the “Indemnified Parties”), from and against any and all
claims, demands, fines, assessments, causes of action, suits, proceedings,
liabilities, damages (including consequential and punitive damages), losses,
out-of-pocket costs and expenses including, without limitation, the reasonable
attorneys’ fees and expenses, which are incurred by the Indemnified Parties
relating to or arising out of this Agreement.

4. Guaranty. For valuable consideration, the receipt of which is hereby
acknowledged, Parent unconditionally, absolutely and irrevocably guarantees and
promises to pay to Lender, or order, any and all amounts including, without
limitation, the Failure to Deliver Obligations, the Section 1(b) Failure to Cure
Obligations, the Section 2 Failure to Transfer Obligations, any indemnity
obligations, and all other amounts, costs, fees, expenses and charges of any
kind or type whatsoever, which may, or at any time become, due to Lender
pursuant to this Agreement.

5. Additional Assurances. Borrowers agree to execute and deliver such further
deeds, mortgages, releases, instruments and assurances including, but not
limited to, amendments of the Mortgages and such other documents, agreements and
instruments as may be necessary to obtain updated policies of title insurance
for the Real Property, and will do such further acts as may be necessary or
proper to carry out more effectively the purposes of this Agreement and
Borrowers’ obligation to cure matters related to the Real Property pursuant to
Section 1 hereof. Borrowers agree to pay any attorneys’ fees, title insurance
fees, recording fees, filing fees, taxes or other charges arising out of or
incident to this Agreement.

 

2



--------------------------------------------------------------------------------

6. Notices. All notices, consents, approvals or other instruments required or
permitted to be given by either party pursuant to this Agreement shall be in
writing and given by (i) hand delivery, (ii) facsimile, (iii) express overnight
delivery service or (iv) certified or registered mail, return receipt requested,
and shall be deemed to have been delivered upon (a) receipt, if hand delivered,
(b) transmission, if delivered by facsimile, (c) the next business day, if
delivered by express overnight delivery service, or (d) the third business day
following the day of deposit of such notice with the United States Postal
Service, if sent by certified or registered mail, return receipt requested.
Notices shall be provided to the parties and addresses (or facsimile numbers, as
applicable) specified below:

 

If to Parent:   

Green Plains Renewable Energy, Inc.

9420 Underwood Avenue, Suite 100

Omaha, Nebraska 68114

   Attention: Jerry Peters                     Michelle Mapes If to Borrowers:
  

Green Plains Grain Company LLC

Green Plains Grain Company TN LLC

9420 Underwood Avenue, Suite 100

  

Omaha, Nebraska 68114

Attention: Jerry Peters

                    Michelle Mapes If to Lender:   

First National Bank of Omaha

625 Maryville Center Drive, Suite 100

St. Louis, Missouri 63141

   Attention: Kenneth Feaster    And    First National Bank of Omaha    1620
Dodge Street, Stop 1040    Omaha, Nebraska 68197    Attention: Tom Jensen

7. Waiver and Amendment. No provisions of this Agreement shall be deemed waived
or amended except by a written instrument unambiguously setting forth the matter
waived or amended and signed by the party against which enforcement of such
waiver or amendment is sought. Waiver of any matter shall not be deemed a waiver
of the same or any other matter on any future occasion.

8. Severability. The provisions of this Agreement shall be deemed severable. If
any part of this Agreement shall be held unenforceable, the remainder shall
remain in full force and effect, and such unenforceable provision shall be
reformed by such court so as to give maximum legal effect to the intention of
the parties as expressed therein.

9. Other Documents. Each of the parties agrees to sign such other and further
documents as may be appropriate to carry out the intentions expressed in this
Agreement.

10. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof, and there are no other
representations, warranties or agreements, written or oral, between Parent,
Borrowers and Lender with respect to the subject matter of this Agreement.

 

3



--------------------------------------------------------------------------------

11. Forum Selection; Jurisdiction; Venue; Choice of Law. Parent and Borrowers
acknowledge that this Agreement was substantially negotiated in the State of
Nebraska, the Agreement was signed by Lender in the State of Nebraska and
delivered by Parent and Borrowers in the State of Nebraska and there are
substantial contacts between the parties and the transactions contemplated
herein and the State of Nebraska. For purposes of any action or proceeding
arising out of this Agreement, the parties hereto hereby expressly submit to the
jurisdiction of all federal and state courts located in the State of Nebraska
and Parent and Borrowers consent that they may be served with any process or
paper by registered mail or by personal service within or without the State of
Nebraska in accordance with applicable law. Furthermore, Parent and Borrowers
waive and agree not to assert in any such action, suit or proceeding that they
are not personally subject to the jurisdiction of such courts, that the action,
suit or proceeding is brought in an inconvenient forum or that venue of the
action, suit or proceeding is improper. It is the intent of the parties hereto
that all provisions of this Agreement shall be governed by and construed under
the laws of the State of Nebraska. To the extent that a court of competent
jurisdiction finds Nebraska law inapplicable with respect to any provisions
hereof, then, as to those provisions only, the law of the state where the Real
Property is located shall be deemed to apply. Nothing in this section shall
limit or restrict the right of Lender to commence any proceeding in the federal
or state courts located in the state in which the Real Property is located to
the extent Lender deems such proceeding necessary or advisable to exercise
remedies available under this Agreement.

12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original.

13. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Parent, Borrowers and Lender and their respective successors and
permitted assigns including, without limitation, any United States trustee, any
debtor-in-possession or any trustee appointed from a private panel.

[Signature Page Follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

Parent: Green Plains Renewable Energy, Inc. By:  

    /s/ Todd Becker

  Name:  

Todd Becker

  Title:  

President and Chief Executive Officer

Borrowers: Green Plains Grain Company LLC By:  

    /s/ Todd Becker

  Name:  

Todd Becker

  Title:  

President and Chief Executive Officer

Green Plains Grain Company TN LLC By:  

    /s/ Todd Becker

  Name:  

Todd Becker

  Title:  

President and Chief Executive Officer

Lender: First National Bank of Omaha By:   /s/ Kenneth Feaster Name:   Kenneth
Feaster Title:   Vice President

 

5